 In the Matter of LINK-BELT COMPANYandSTEEL WORKERS ORGANIZ-ING COMMITTEE LOCAL No. 1150Case No. R-1,255.-Decided August 7, 1940Practice and Procedure:petition for investigation and certification by repre-sentatives dismissed without prejudice in view of the length of time which haselapsed since filing.Mr. Walter B. ChelfandMr. Colonel C. Sawyer,for the Board.Mr. Kurt F. PantzerandMr. Paul Y. Davis,of Indianapolis, Ind.,for the Company.Mr. John J. Brownlee,of Chicago, Ill., for Dodge Local 1150.Mr. C. A. RoehfordandMr. 0. P. Kensinger,of Indianapolis, Ind.,for the L. B. E. A.Mr. Ben Law,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn January 14, 1939, Steel Workers Organizing Committee, onbehalf of Amalgamated Association, Iron, Steel & Tin Workers LocalUnion No. 1150, herein called Dodge Local 1150, filed with the RegionalDirector for the Eleventh Region (Indianapolis, Indiana) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees at the Dodge plant of the Link-Belt Com-pany, Indianapolis, Indiana, herein called the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On January 30, 1939, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 1, as amended, ordered an investigationand authorized the Regional Director to conduct it, and to provide foran appropriate hearing upon due notice.On February 1, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and Dodge26 ^ N. L. R. B., No. 33,319 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 1150.Pursuant to the notice, a hearing was held on February 9,10, 16, and 17, 1939, at Indianapolis, Indiana, before Martin Raphael,the Trial Examiner duly designated by the Board.Link Belt Em-ployees Association, Inc., herein called the L. B. E. A., an organizationclaiming to have an interest in the subject matter of the proceedings,made first a special, and then a general appearance at the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings upon motions and objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.A request for oral argument before the Board was filed by theCompany on February 27, 1939, and a similar request was filed bythe L. B. E. A. on February 28, 1939. On June 1, 1939, pursuantto notice served on the parties, oral argument was held before theBoard in Washington, D. C. The Company, Dodge Local 1150,and the L. B. E. A. were represented by counsel and participated inthe argument.On June 28, 1939, the Board issued its order consolidating, forpurposes of decision, the instant case with two unfair labor practicecases arising at the Dodge plant and the Ewart plant of the Companyin Indianapolis.'On July 7, 1939, the Company filed a motion tovacate the Order of Consolidation entered June 28, 1939, and onJuly 13, 1939, the Board issued its order denying the said motion.On July 18, 1939, the Company filed a motion to reconsider thedenial of the motion to vacate the Order of Consolidation enteredJune 28, 1939, and on July 21, 1939, the Board issued its order denyingthe said motion.On September 7, 1939, the Board issued its com-plaint in the unfair labor practice cases alleging, among other things,that L. B. E. A. was company dominated.On September 20, 1939,the Board issued its Amended Order of Consolidation consolidating,for all purposes, the instant case with the complaint cases.OnSeptember 21, 1939, the Board issued its order severing the instantcase from the complaint cases.On August 7, 1940, the Board issuedits decision in the complaint cases, finding,inter alia,that the L. B.E. A. was company dominated.' In view of the length of time whichhas elapsed since the filing of the petition for an investigation andcertification of representatives, we shall dismiss the petition withoutIMatter of Link-Belt Company(Dodge Plant)andAmalgamatedAssociation,Iron,Steel& Tin WorkersLocal Union No 1150, affiliated with the C. 10 , Case No C-1510;Matter of Link-Belt Company (EwartPlant)andAmalgamated Ayyycigligrt,Iron,Styg(J Tin Workers Local, Union No 2028, affi{latett with t{lpC 10 , Case No C-1511,126 N. L R. 11 227 LINK-BELTCOMPANY321prejudice to the right of Dodge Local 1150 to file a new petition atany time in the future.'ORDERBy -virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY ORDERED that thepetitionof Steel WorkersOrganizingCommittee, on behalf- of Amalgamated Association, Iron, Steel &TinWorkers Local Union No. 1150, requesting investigation andcertification of representatives of employees of the Link-Belt Com-pany at its Dodge plant, Indianapolis, Indiana, be, and it hereby is,dismissed without prejudice.MR. WILLIAM M. LEISERSON took no partinthe considerationofthe above Decision and Order.3Matter of Burson-Kn3ttsng CompanyandAmerican Federation of HosieryWorkers, Branch 64,19 N. L.R. B. 806.